Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS(es) submitted on 8/14/2020 and 5/17/2021 has/have been considered.

Oath/Declaration
Oath submitted on 8/14/2020 has been accepted.

Drawings
The drawing(s) submitted on 8/14/2020 have been accepted.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5-10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loveland et al. (US 10/012,735; hereinafter Loveland).

Regarding claims 1 and 10, Loveland discloses a method for generating environment information in a wireless communication system, comprising: 
determining a location difference value of a building (Col 6,lines 4-13: building is a landmark with specific coordinates) between first information based on photographing and second information based on measurement (Fig. 3F, 7A, Col 18, lines 35-63: calculating the offset between initial image of location data from GIS with the actual UAV GPS coordinate measurement data); and 
correcting a location of an obstacle determined using the first information using the location difference value (Col 18, lines 57-63: correcting marked locations using calculated offset).  


Regarding claim 4, The method of claim 3, wherein correcting the location of the obstacle comprises: applying a first weight to the location difference value of the building, and a second weight to the location difference value of the another building; determining an average value of the location difference values applied with the first weight and the second weight; and redetermining the location of the obstacle using the average value.  


Regarding claims 5 and 13, Loveland discloses the method of claim 1, further comprising: 
determining whether there is misalignment between the first information and the second information, wherein the location of the obstacle is corrected if there is the misalignment (Col 18, lines 57-63: correcting marked locations using calculated offset to re-align data).

Regarding claim 6, Loveland discloses the method of claim 5, wherein determining whether there is the misalignment between the first information and the second information comprises: determining whether there is the misalignment based on at least one of an area of a nonoverlapping portion of locations of the same building between the first information and the second information, and a ratio of an overlapping portion and the nonoverlapping portion (Fig. 3F, 7A, Col 18, lines 35-63: calculating the offset between initial image of location data from GIS with the actual UAV GPS coordinate measurement data).  

Regarding claims 7 and 14, Loveland discloses the method of claim 1, further comprising: extracting height information of the building from the second information; and including the height information in the environment information (Col 9, lines 1-8: height calculation is part of the scan).  

(Col 3, lines 6-13: using collected data to render a three-dimensional model or an interactive model; Col 7, line 59).
 
Regarding claim 9, Loveland discloses the method of claim 1, further comprising: transmitting the environment information to another device which performs a simulation for network design using the environment information (Col 6, lines 14-28: visualization can be done offsite by an operator aligning the coordinate data).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Loveland in view of Levin et al. (US 2011/0287801; hereinafter Levin).


determining the obstacle based on at least one of a distance from the building, and a signal path between a receiver located in the building and a base station.
However, Levin does disclose the limitation of determining the obstacle based on at least one of a distance from the building, and a signal path between a receiver located in the building and a base station ([0075]: measurement if signal strength from within the building obstacle).
It would have been obvious before the effective filing date of the claimed invention to incorporate Levin’s disclosure to further provide accurate modeling of a particular location using radio signal strength analysis.


Regarding claims 3 and 12, Loveland discloses all the particulars of the claim except for the method of claim 1, further comprising: 
determining a location difference value of another building between the first information and the second information, wherein the location of the obstacle is corrected based on the location difference value of the building and the location difference value of the another building.  
However, Levin does disclose the limitation of 
determining a location difference value of another building between the first information and the second information, wherein the location of the obstacle is corrected based on the location difference value of the building and the location difference value (([0075]: measurement if signal strength from within the buildings and various other obstacles).
It would have been obvious before the effective filing date of the claimed invention to incorporate Levin’s disclosure to further provide accurate modeling of a particular location using radio signal strength analysis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHUCK HUYNH/               Primary Examiner, Art Unit 2644